Appeal by the defendants from two judgments (one as to each defendant) of the Supreme Court, Queens County, both rendered on June 5, 1973, convicting them of criminal possession *1041of stolen property in the third degree, upon their pleas of guilty, and imposing sentence. The appeal brings up for review an order of the same court, dated April 13, 1973, which denied the defendants’ motion to suppress certain evidence. Judgments and order affirmed. No opinion. The case is remitted to the Supreme Court, Queens County, for proceedings to require the defendants to surrender themselves in order that execution of the judgments be commenced or resumed (CPL 460.50, subd. 5). Latham, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.